TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 16, 2015



                                     NO. 03-15-00543-CV


                                        N. F., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BOURLAND


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.